Exhibit 10.5
MUELLER WATER PRODUCTS, INC.
Amended and Restated 2006 Stock Incentive Plan
Approved by the Board of Directors on November 30, 2007
Approved by the Stockholders on January 30, 2008
Termination Date: May 23, 2016
I. PURPOSE.
          1.1. The purpose of this Plan is to aid the Company and its Affiliates
in recruiting and retaining key Employees (including officers), Directors, and
Consultants of outstanding ability and to motivate such persons to exert their
best efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Stock Awards. The Company expects that it will benefit
from the added interest which such key Employees, Directors and Consultants will
have in the welfare of the Company as a result of their proprietary interest in
the Company’s success.
II. DEFINITIONS.
          2.1. “Affiliate” means, with respect to the Company, any entity
directly or indirectly controlling, controlled by, or under common control with,
the Company or any other entity designated by the Board in which the Company or
any Affiliate has an interest.
          2.2. “Applicable Law” means the legal requirements relating to the
administration of an equity compensation plan under applicable U.S. federal and
state corporate and securities laws, the Code, any stock exchange rules or
regulations, and the applicable laws of any other country or jurisdiction, as
such laws, rules, regulations and requirements shall be in place from time to
time.
          2.3. “Beneficial Owner” means the definition given in Rule 13d-3
promulgated under the Exchange Act.
          2.4. “Board” means the board of directors of the Company.
          2.5. “Cause” means any of the following: (1) the Participant’s theft,
dishonesty, or falsification of any documents or records related to the Company
or any of its Affiliates; (2) the Participant’s improper use or disclosure of
the Company’s or any of its Affiliate’s confidential or proprietary information;
(3) any action by the Participant which has a material detrimental effect on the
reputation or business of the Company or any of its Affiliates; (4) the
Participant’s failure or inability to perform any reasonable assigned duties, if
such failure or inability is reasonably capable of cure, after being provided
with a reasonable opportunity to cure, such failure or inability; (5) any
material breach by the Participant of any employment or service agreement
between the Participant and the Company or any of its Affiliates or applicable
policy of the Company or any of its Affiliates,

 



--------------------------------------------------------------------------------



 



which breach is not cured pursuant to the terms of such agreement; or (6) the
Participant’s indictment or plea of guilty or nolo contendere with respect to
any criminal act which impairs the Participant’s ability to perform his or her
duties with the Company or any of its Affiliates. Notwithstanding the foregoing,
the definition of “Cause” in an individual written agreement between the Company
or any of its Affiliates and the Participant shall supersede the foregoing
definition with respect to Stock Awards subject to such individual agreement to
the extent expressly provided for in such individual written agreement (it being
understood, however, that if no definition of the term “Cause” is set forth in
such an individual written agreement, the foregoing definition shall apply).
          2.6. “Change of Control” means , unless otherwise provided in a Stock
Award Agreement, the occurrence of any of the following events:
          (i) The sale, exchange, lease or other disposition, in one or a series
of related transactions, of all or substantially all of the assets of the
Company to a person or group of related persons, as such terms are defined or
described in Sections 3(a)(9) and 13(d)(3) of the Exchange Act;
          (ii) A merger or consolidation or similar transaction involving the
Company if the stockholders of the Common Stock of the Company immediately prior
to such transaction do not own a majority of the outstanding common stock of the
surviving company or its parent immediately after the transaction in
substantially the same proportions relative to each other as immediately prior
to such transaction;
          (iii) Any person or group becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise (for the
purposes of this clause (iii), a member of a group will not be considered to be
the Beneficial Owner of the securities owned by other members of the group other
than in response to a contested proxy or other control battle); or
          (iv) During any period of two (2) consecutive years, individuals who
at the beginning of such period constituted the Board (together with any new
Directors whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office.
          2.7. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          2.8. “Committee” means the Board, or a committee of one or more
members of the Board (or other individuals who are not members of the Board to
the extent allowed by law) duly appointed by the Board in accordance with the
Plan and Applicable Law. At any

2



--------------------------------------------------------------------------------



 



time that no such committee has been appointed, the Board shall constitute the
“Committee” hereunder.
          2.9. “Common Stock” means the Series A common stock of the Company,
par value $0.01 per Share.
          2.10. “Company” means Mueller Water Products, Inc., a Delaware
corporation.
          2.11. “Consultant” means any person (i) engaged by the Company or an
Affiliate to render consulting or advisory services and who is compensated for
such services or (ii) who is a member of the board of directors of an Affiliate.
For purposes of determining eligibility to participate in the Plan, the term
Consultant shall be clarified pursuant to the provisions of Section 5.4.
          2.12. “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director, or Consultant, as
applicable, is not interrupted or terminated. Unless otherwise expressly
provided in the Stock Award, the Participant’s Continuous Service shall be
deemed to have terminated when the Participant “separates from service” within
the meaning of Code Section 409A.
          2.13. “Covered Employee” means a “covered employee” as determined for
purposes of Section 162(m) of the Code.
          2.14. “Director” means a member of the Board of Directors of the
Company.
          2.15. “Disability” (a) means with respect to all Incentive Stock
Options, the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code, (b) for all other purposes, has the meaning under
Section 409A(a)(2)(C)(i) of the Code, that is, the Participant (a) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months or (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Participant’s employer.
          2.16. “Employee” means any person employed by the Company or an
Affiliate. Compensation by the Company or an Affiliate solely for services as a
Director or as a Consultant shall not be sufficient to constitute “employment”
by the Company or an Affiliate.
          2.17. “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
          2.18. “Fair Market Value” means, as of any date, the value of the
Common Stock determined as follows:

3



--------------------------------------------------------------------------------



 



          (i) If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no such sales were reported) as quoted on
such exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the date of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable;
          (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable; or
          (iii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
          (iv) Notwithstanding the foregoing, to the extent required to comply
with Section 409A of the Code in order to avoid the imposition of penalties or
interest in respect thereof, the value of the Common Stock shall be determined
in a manner consistent with Section 409A (and the regulations and guidance
promulgated thereunder).
          2.19. “Full-Value Stock Award” shall mean any of a Restricted Stock
Bonus, Restricted Stock Units, Phantom Stock Units, Performance Share Bonus, or
Performance Share Units.
          2.20. “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
          2.21. “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          2.22. “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.
          2.23. “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.
          2.24. “Participant” means an Employee, Director or Consultant to whom
a Stock Award is granted pursuant to the Plan or, if applicable, such other
person who holds an outstanding Stock Award.
          2.25. “Performance Share Bonus” means a grant of shares of the
Company’s Common Stock not requiring a Participant to pay any amount of monetary
consideration

4



--------------------------------------------------------------------------------



 



(other than par value to the extent required by Applicable Law), and subject to
the provisions of Section 8.2 of the Plan.
          2.26. “Performance Share Unit” means the right to receive the value of
one (1) share of the Company’s Common Stock at the time the Performance Share
Unit vests, with the further right to elect to defer receipt of that value
otherwise deliverable upon the vesting of an award of Performance Share Units to
the extent permitted in the Participant’s agreement. These Performance Share
Units are subject to the provisions of Section 8.2 of the Plan.
          2.27. “Phantom Stock Unit” means the right to receive the value of one
(1) share of the Company’s Common Stock, subject to the provisions of
Section 8.2 of the Plan.
          2.28. “Plan” means this Mueller Water Products, Inc. 2006 Stock
Incentive Plan, as amended and in effect from time to time.
          2.29. “Restricted Stock Bonus” means a grant of shares of the
Company’s Common Stock not requiring a Participant to pay any amount of monetary
consideration (other than par value to the extent required by Applicable Law),
and subject to the provisions of Section 8.2 of the Plan.
          2.30. “Restricted Stock Purchase Right” means the right to acquire
shares of the Company’s Common Stock upon the payment of the agreed-upon
monetary consideration, subject to the provisions of Section 8.2 of the Plan.
          2.31. “Restricted Stock Unit” means the right to receive the value of
one (1) share of the Company’s Common Stock at the time the Restricted Stock
Unit vests, with the further right to elect to defer receipt of that value
otherwise deliverable upon the vesting of an award of restricted stock to the
extent permitted in the Participant’s agreement. These Restricted Stock Units
are subject to the provisions of Section 8.2 of the Plan.
          2.32. “Retirement” means the voluntary termination of a Participant’s
Continuous Service at such time that the Participant’s age and years of service
equal or exceed 70, but only after the Participant’s 60th birthday.
          2.33. “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule l6b-3, as in effect from time to time.
          2.34. “Securities Act” means the Securities Act of 1933, as amended
from time to time.
          2.35. “Stock Appreciation Right” means the right to receive an amount
equal to the Fair Market Value of one (1) share of the Company’s Common Stock on
the day the Stock Appreciation Right is redeemed, reduced by the deemed exercise
price or base price of such right, subject to the provisions of Section 8.1 of
the Plan.

5



--------------------------------------------------------------------------------



 



          2.36. “Stock Award” means any award of an Option, Restricted Stock
Bonus, Restricted Stock Purchase Right, Stock Appreciation Right, Phantom Stock
Unit, Restricted Stock Unit, Performance Share Bonus, Performance Share Unit, or
other stock-based award.
          2.37. “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award setting forth the terms and conditions of
an individual Stock Award grant. Each Stock Award Agreement shall be subject to
the terms and conditions of the Plan.
          2.38. “Subsidiary” means a subsidiary corporation, as defined in
Section 424(f) of the Code.
          2.39. “Ten Percent Shareholder” means a person who owns (or is deemed
to own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation.
III. ADMINISTRATION.
          3.1. Administration. The Plan shall be administered by a Committee
consisting of two or more directors, each of whom shall be a “non-employee
director” within the meaning of Rule 16b-3 and an “outside director” within the
meaning of Section 162(m) of the Code, unless otherwise determined by the Board.
The Committee shall administer the Plan and shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:
          (i) To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Awards shall be granted; the
terms and conditions of each Stock Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash
and/or Common Stock pursuant to a Stock Award; the number of shares of Common
Stock with respect to which a Stock Award shall be granted to each such person;
and whether a Stock Award will be adjusted to account for dividends paid with
respect to the Company’s Common Stock (subject to the requirements of Code
Section 409A).
          (ii) To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for the
administration of the Plan. The Committee, in the exercise of this power, may
correct any defect, omission or inconsistency in the Plan or in any Stock Award
Agreement, in a manner and to the extent it shall deem necessary or expedient to
make the Plan and the terms of the Stock Award fully effective (but only to the
extent consistent with the requirements of Code Section 409A, where applicable).
          (iii) To amend the Plan or a Stock Award as provided in the Plan.

6



--------------------------------------------------------------------------------



 



          (iv) Generally, to exercise such powers and to perform such acts as
the Committee deems necessary, desirable, convenient or expedient to promote the
best interests of the Company consistent with the provisions of the Plan
(subject to the requirements of Code Section 409A, where applicable).
          (v) To adopt sub-plans and/or special provisions applicable to Stock
Awards regulated by the laws of a jurisdiction other than and outside of the
United States. Except with respect to Section 4 of the Plan and such other
sections as required by Applicable Law, the sub-plans and/or special provisions
may take precedence over other provisions of the Plan to the extent expressly
set forth in the terms of such sub-plans and/or special provisions.
          (vi) To authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of a Stock Award previously granted
by the Committee.
          (vii) To impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of or under a Stock Award, including, without
limitation, (A) restrictions under an insider trading policy and
(B) restrictions as to the use of a specified brokerage firm for such resales or
other transfers.
          (viii) To provide, either at the time a Stock Award is granted or by
subsequent action, that a Stock Award shall contain as a term thereof, a right,
either in tandem with the other rights under the Stock Award or as an
alternative thereto, of the Participant to receive, without payment to the
Company, a number of shares of Common Stock, cash or a combination thereof, the
amount of which is determined by reference to the value of the Stock Award.
          (ix) To assume, or provide for the issuance of substitute Stock Awards
that will substantially preserve the otherwise applicable terms of, stock
options and other stock-based awards previously granted by an Affiliate to an
award holder who is or becomes eligible to participate in the Plan, as
determined by the Committee in its sole discretion; provided, however, that any
such assumption or substitution shall comply with Applicable Law, including but
not limited to Sections 409A and 424 of the Code, and any such substitute Stock
Awards may be granted at a price below Fair Market Value only to the extent that
such grants would otherwise comply with the terms of this Plan, including but
not limited to Section 10.10 hereof.

7



--------------------------------------------------------------------------------



 



          3.2. Delegation by the Committee. In no way limiting any other
provision of the Plan, the Committee may delegate its duties and powers
hereunder in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are intended to qualify as “Non-Employee Directors”
within the meaning of Rule 16b-3 under the Exchange Act and “outside directors”
within the meaning of Section 162(m) of the Code.
          3.3. Stock Pool. The Committee may, by resolution, authorize the Chief
Executive Officer or another director to grant a Stock Award, to the extent
permitted by Delaware law, to any Employee who is not a Covered Employee or
expected to become a Covered Employee or is not a named executive officer, in
accordance with the limitations established by the Committee including the
maximum number of shares of Common Stock subject to all such Stock Awards made
in a fiscal year of the Company, the maximum Shares subject to all Stock Awards
made to any one person at any one time, the requirement that no Stock Award be
made at less than Fair Market Value, and subject to any other restrictions
required by law. Any Stock Awards made pursuant to this delegation shall be
reported periodically to the Committee.
          3.4. Effect of the Committee’s Decision. All determinations,
interpretations and constructions made by the Committee or its duly authorized
sub-committee(s) in good faith shall not be subject to review by any person and
shall be final, binding and conclusive on all persons.
IV. SHARES SUBJECT TO THE PLAN.
          4.1. Share Reserve. Subject to the provisions of Section 11 of the
Plan relating to adjustments upon changes in Common Stock, the maximum aggregate
number of shares of Common Stock that may be issued pursuant to Stock Awards
shall not exceed 8,000,000 shares of Common Stock (“Share Reserve”), provided
that each share of Common Stock issued pursuant to an Option or Restricted Stock
Purchase Right shall reduce the Share Reserve by one (1) share and each share of
Common Stock subject to the redeemed portion of a Stock Appreciation Right
(whether the distribution upon redemption is made in cash, stock or a
combination of the two) shall reduce the Share Reserve by one (1) share. Each
share of Common Stock issued pursuant to a Full-Value Stock Award shall reduce
the Share Reserve by one (1) share. To the extent that a distribution pursuant
to a Stock Award is made in cash, the Share Reserve shall be reduced by the
number of shares of Common Stock subject to the redeemed or exercised portion of
the Stock Award. Notwithstanding any other provision of the Plan to the
contrary, the maximum aggregate number of shares of Common Stock that may be
issued under the Plan pursuant to Incentive Stock Options is 1,250,000 shares of
Common Stock (“ISO Limit”), subject to the adjustments provided for in
Section 11 of the Plan.
          4.2. Reversion of Shares to the Share Reserve. If any Stock Award
granted under this Plan shall for any reason (i) expire, be cancelled or
otherwise terminate, in whole or in part, without having been exercised or
redeemed in full, (ii) be reacquired by the Company prior to vesting, or
(iii) be repurchased at cost by the Company prior to vesting, the shares of
Common Stock not acquired under such Stock Award shall revert or be added to

8



--------------------------------------------------------------------------------



 



the Share Reserve and become available for issuance under the Plan; provided,
however, that such shares of Common Stock shall not be available for issuance
pursuant to the exercise of Incentive Stock Options.
          4.3. Source of Shares. The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares (whether purchased on the market or
otherwise reacquired).
V. ELIGIBILITY.
          5.1. Eligibility for Specific Stock Awards. Incentive Stock Options
may be granted only to Employees. Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors, and Consultants. Nonstatutory
Stock Options and Stock Appreciation Rights may be granted only with respect to
“service recipient stock” as such term is used in Code Section 409A.
          5.2. Ten Percent Stockholders. A Ten Percent Shareholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant, except as provided in
Section 3.1(ix) above.
          5.3. Annual Limitation. Subject to the provisions of Section 11 of the
Plan relating to adjustments upon changes in the shares of Common Stock, no
Employee shall be eligible to be granted Options and other Stock Awards covering
more than 1,000,000 shares of Common Stock (with respect to Stock Awards payable
in shares) or with a value in excess of $5,000,000 (with respect to Stock Awards
payable in cash) during any fiscal year; provided that in connection with his or
her initial service, an Employee may be granted Options and other Stock Awards
covering not more than an additional 300,000 shares of Common Stock (with
respect to Stock Awards payable in shares) or with a value in excess of
$5,000,000 (with respect to Stock Awards payable in cash), which shall not count
against the limit set forth in the preceding sentence.
          5.4. Consultants. A Consultant shall not be eligible for the grant of
a Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act (“Form S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (1) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (2) that such grant complies with the securities laws of
all other relevant jurisdictions.

9



--------------------------------------------------------------------------------



 



VI. OPTION PROVISIONS.
          6.1 Form of Options. Each Option shall be in such form and shall
contain such terms and conditions as the Committee shall deem appropriate. All
Options shall be separately designated Incentive Stock Options or Nonstatutory
Stock Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased
upon exercise of each type of Option. The provisions of separate Options need
not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:
          6.2 Term. In the absence of a provision to the contrary in the
individual Optionholder’s Stock Award Agreement, and subject to the provisions
of Section 5.2 of the Plan regarding grants of Incentive Stock Options to Ten
Percent Stockholders, the term of the Option shall be ten (10) years from the
date it was granted.
          6.3 Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), or such other
limit as may be set by Applicable Law, the Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Nonstatutory Stock Options.
          6.4 Exercise Price of an Incentive Stock Option. The exercise price of
each Incentive Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted (or less than one hundred and ten percent (110%) in the case
of a Ten Percent Shareholder), except as provided in Section 3.1(ix) above.
          6.5 Exercise Price of a Nonstatutory Stock Option. The exercise price
of each Nonstatutory Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted, except as provided in Section 3.1(ix) above.
          6.6 Consideration.
          (i) The purchase price of Common Stock acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (a) in cash or by check at the time the Option is exercised or (b) at the
discretion of the Committee (in the case of Incentive Stock Options, at the time
of the grant of the Option): (1) by delivery to the Company of other shares of
Common Stock (subject to such requirements as may be imposed by the Committee),
(2) if there is a public market for the Common Stock at such time, and to the
extent permitted by Applicable Law, pursuant to a “same day sale” program that
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company

10



--------------------------------------------------------------------------------



 



from the sales proceeds, (3) reduction of the Company’s liability to the
Optionholder, (4) by any other form of consideration permitted by law, but in no
event shall a promissory note or other form of deferred payment constitute a
permissible form of consideration for an Option granted under the Plan, or
(5) by some combination of the foregoing. In each such case, the combination of
any cash and property used to pay the purchase price shall have a Fair Market
Value on the exercise date equal to the applicable exercise price.
          (ii) Unless otherwise specifically provided in the Stock Award
Agreement, the purchase price of Common Stock acquired pursuant to a Stock Award
that is paid by delivery to the Company of other Common Stock, which Common
Stock was acquired, directly or indirectly from the Company, shall be paid only
by shares of the Common Stock that have been held for more than six (6) months
(or such longer or shorter period of time required to avoid a supplemental
charge to earnings for financial accounting purposes).
          (iii) Whenever a Participant is permitted to pay the exercise price of
a Stock Award and/or taxes relating to the exercise of a Stock Award by
delivering Common Stock, the Participant may, subject to procedures satisfactory
to the Committee, satisfy such delivery requirements by presenting proof of
beneficial ownership of such Common Stock, in which case the Company shall treat
the Stock Award as exercised or redeemed without further payment and shall
withhold such number of shares of Common Stock from the Common Stock acquired
under the Stock Award. When necessary to avoid a supplemental charge to earnings
for financial accounting purposes, any such withholding for tax purposes shall
be made at the statutory minimum rate of withholding.
          6.7 Transferability of an Incentive Stock Option. An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.
          6.8 Transferability of a Nonstatutory Stock Option. Except as
otherwise provided in the Stock Award Agreement, a Nonstatutory Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may
transfer a Nonstatutory Stock Option to a trust established solely for the
benefit of one or more family members (as defined in the General Instructions to
Form S-8 promulgated under the Securities Act of 1933, or a successor to such
instructions or such form) of the Optionholder; provided that the Participant
may not receive any consideration for the transfer. All terms and conditions
applicable to the Nonstatutory Stock Option, including without limitation
provisions relating to the termination of the Participant’s Continuous Service,
and the effect thereof, shall continue to apply following a transfer made in
accordance with this Section 6.8. Subsequent transfers of a Nonstatutory Stock
Option transferred by a Participant in accordance with this Section 6.8 shall be
prohibited, except by will or by the laws of descent and distribution; provided
that a transferee, where applicable under the terms of the transfer from the
Participant, shall have the right previously held by the Participant to
designate a Beneficiary.

11



--------------------------------------------------------------------------------



 



          6.9 Vesting Generally. Options granted under the Plan shall be
exercisable at such times and upon such terms and conditions as may be
determined by the Committee. The vesting provisions of individual Options may
vary. The provisions of this Section 6.9 are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.
          6.10 Termination of Unvested Options. Any Option or portion thereof
that is not vested at the time of termination of Continuous Service shall lapse
and terminate, and shall not be exercisable by the Optionee or any other person,
unless otherwise provided for in the Stock Award Agreement.
          6.11 Termination of Continuous Service. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death,
Disability or Retirement or termination for Cause), the Option shall remain
exercisable for three (3) months following the date of termination (to the
extent that the Option was exercisable at that time), or such other period
specified in the Stock Award Agreement. In no event may the Option be exercised
after the expiration of the term of the Option as set forth in the Stock Award
Agreement. If the Optionholder does not exercise his or her Option within the
specified time, the Option shall terminate.
          6.12 Extension of Termination Date. An Optionholder’s Stock Award
Agreement may also provide that if the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or termination for Cause) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act or other applicable
securities law, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the Stock Award Agreement or
(ii) the expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements or other applicable
securities law. The provisions of this Section 6.12 notwithstanding, in the
event that a sale of the shares of Common Stock received upon exercise of his or
her Option would subject the Optionholder to liability under Section 16(b) of
the Exchange Act, then the Option will terminate on the earlier of (1) the
fifteenth (15th) day after the last date upon which such sale would result in
liability, or (2) two hundred ten (210) days following the date of termination
of the Optionholder’s employment or other service to the Company (and in no
event later than the expiration of the term of the Option).
          6.13 Disability or Retirement of Optionholder. In the event an
Optionholder’s Continuous Service terminates upon the Optionholder’s Disability
or Retirement, the Option shall remain exercisable for two (2) years following
the date of termination (to the extent that the Option was exercisable at that
time), or such other period specified in the Stock Award Agreement. In no event
may the Option be exercised after than the expiration of the term of the Option
as set forth in the Stock Award Agreement. If the Optionholder does not exercise
his or her Option within the specified time, the Option shall terminate.

12



--------------------------------------------------------------------------------



 



          6.14 Death of Optionholder. In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or
(ii) the Optionholder dies after the termination of his or her Continuous
Service but within the post-termination exercise period applicable to the
Option, then, except as otherwise provided in the Stock Award Agreement, the
Option shall remain exercisable for two (2) years following the date of death
(to the extent that the Option was exercisable at that time). In no event may
the Option be exercised after the expiration of the term of the Option as set
forth in the Stock Award Agreement. If the Option is not exercised by the person
entitled to do so within the specified time, the Option shall terminate.
          6.15 Termination for Cause. Unless otherwise provided in the
applicable Stock Award Agreement, the Option shall cease to be exercisable as to
all unexercised shares of Common Stock (including any vested shares) immediately
upon the termination of the Optionholder’s Continuous Service for Cause.
          6.16 Early Exercise Generally Not Permitted. The Company may grant
Options which permit the Optionholder to exercise the Option as to any part or
all of the shares of Common Stock subject to the Option prior to the vesting of
the Option. If a Stock Award Agreement does permit such early exercise, any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Committee
determines to be appropriate.
          6.17 No Repricing of Options. The Committee shall have no authority to
make any adjustment or amendment (except as provided in Section 3.1(ix) or
Article XI of this Plan), and no such adjustment or amendment shall be made,
that reduces or would have the effect of reducing the exercise price of an
Option previously granted under the Plan, whether through amendment,
cancellation or replacement grants, or other means, unless the Company’s
stockholders shall have approved such adjustment or amendment.
VII. NON-DISCRETIONARY STOCK AWARDS FOR ELIGIBLE DIRECTORS.
          7.1 Stock Awards for Eligible Directors. In addition to any other
Stock Awards that Directors may be granted on a discretionary basis under the
Plan, each Director of the Company who is not an Employee of the Company or any
Affiliate (each, an “Eligible Director”) shall be automatically granted, without
the necessity of action by the Committee, the following Stock Awards:
          (i) Initial Grant. On the date that a Director commences service on
the Board and satisfies the definition of an Eligible Director, an initial grant
of a Stock Award (the “Initial Grant”) shall automatically be made to that
Eligible Director. The type of Stock Award, the number of shares subject to this
Initial Grant and other terms governing this Initial Grant shall be as
determined by the Committee in its sole discretion. If the Committee does not
establish the terms and conditions of the Initial Grant for a given
newly-elected Eligible Director prior to the date of grant, then the Stock Award
shall be of the same type, and for the same number of shares, as the Initial
Grant made to the immediately preceding newly-elected Eligible Director. If at
the time a Director first

13



--------------------------------------------------------------------------------



 



commences service on the Board, the Director does not satisfy the definition of
an Eligible Director, such Director shall not be entitled to an Initial Grant at
any time, even if such Director subsequently becomes an Eligible Director.
          (ii) Annual Grant. An annual Stock Award grant (the “Annual Grant”)
shall automatically be made to each Director who (1) is re-elected to the Board,
(2) is an Eligible Director on the relevant grant date, and (3) has served as a
Director for a period of at least six (6) months on the relevant grant date. The
type of Stock Award, the number of shares subject to the Annual Grant and other
terms governing the Annual Grant shall be as determined by the Committee in its
sole discretion. If the Committee does not establish the terms and conditions of
the Annual Grant prior to the date of grant, then the Annual Grant shall be of
the same type, and for the same number of shares of Common Stock, as the Annual
Grants made for the immediately preceding year. The date of grant of an Annual
Grant is the date on which the Director is re-elected to serve on the Board.
          (iii) Vesting. Notwithstanding the foregoing, if the vesting of the
Stock Award is based solely on the Director’s Continuous Service, the Stock
Award will not fully vest in less than three (3) years.
          (iv) Vesting on Retirement. All Initial Grants and Annual Grants held
by an Eligible Director shall become fully vested and exercisable upon the
termination of the Eligible Director’s Continuous Service by reason of
Retirement, unless otherwise expressly set forth in the applicable Stock Award
Agreement(s).
VIII. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.
          8.1. Stock Appreciation Rights. Each award of Stock Appreciation
Rights (“SARs”) granted under the Plan shall be subject to such terms and
conditions as the Committee shall deem appropriate. The terms and conditions of
SAR agreements need not be identical, but each SAR agreement shall include the
substance of each of the applicable provisions of this Section 8.1. The two
types of SARs that are authorized for issuance under this Plan are:
          (i) Stand-Alone SARs. The following terms and conditions shall govern
the grant and redeemability of stand-alone SARs:
          (A) The stand-alone SAR shall cover a specified number of underlying
shares of Common Stock and shall be redeemable upon such terms and conditions as
the Committee may establish. Upon redemption of the stand-alone SAR, the holder
shall be entitled to receive a distribution from the Company in an amount equal
to the excess of (i) the aggregate Fair Market Value (on the redemption date) of
the shares of Common Stock underlying the redeemed right over (ii) the aggregate
base price in effect for those shares.

14



--------------------------------------------------------------------------------



 



          (B) The number of shares of Common Stock underlying each stand-alone
SAR and the base price in effect for those shares shall be determined by the
Committee in its sole discretion at the time the stand-alone SAR is granted. In
no event, however, may the base price per share be less than one hundred percent
(100%) of the Fair Market Value per underlying share of Common Stock on the
grant date.
          (C) The distribution with respect to any redeemed stand-alone SAR may
be made in shares of Common Stock valued at Fair Market Value on the redemption
date, in cash, or partly in shares and partly in cash, as the Committee shall in
its sole discretion deem appropriate.
          (ii) Stapled SARs. The following terms and conditions shall govern the
grant and redemption of stapled SARs:
          (A) Stapled SARs may only be granted concurrently with an Option to
acquire the same number of shares of Common Stock as the number of such shares
underlying the stapled SARs.
          (B) Stapled SARs shall be redeemable upon such terms and conditions as
the Committee may establish and shall grant a holder the right to elect among
(i) the exercise of the concurrently granted Option for shares of Common Stock,
whereupon the number of shares of Common Stock subject to the stapled SARs shall
be reduced by an equivalent number, (ii) the redemption of such stapled SARs in
exchange for a distribution from the Company in an amount equal to the excess of
the Fair Market Value (on the redemption date) of the number of vested shares
which the holder redeems over the aggregate base price for such vested shares,
whereupon the number of shares of Common Stock subject to the concurrently
granted Option shall be reduced by any equivalent number, or (iii) a combination
of (i) and (ii).
          (C) The distribution to which the holder of stapled SARs shall become
entitled upon the redemption of stapled SARs may be made in shares of Common
Stock valued at Fair Market Value on the redemption date, in cash, or partly in
shares and partly in cash, as the Committee shall in its sole discretion deem
appropriate.
          (iii) Limitations. The total number of shares of Common Stock subject
to a SAR may, but need not, vest in period installments that may, but need not,
be equal. The Committee shall determine the criteria under which shares of
Common Stock under the SAR may vest. If the Stock Award Agreement does not
provide for transferability, then the shares subject to the SAR shall not be
transferable except by will or by the laws of descent and distribution.
          (iv) No Repricing of Stock Appreciation Rights. The Committee shall
have no authority to make any adjustment or amendment (except as provided in
Section 3.1(ix) or Article

15



--------------------------------------------------------------------------------



 



XI of this Plan), and no such adjustment or amendment shall be made, that
reduces or would have the effect of reducing the base price of a Stock
Appreciation Right previously granted under the Plan, whether through amendment,
cancellation or replacement grants, or other means, unless the Company’s
stockholders shall have approved such adjustment or amendment.
          8.2. Other Stock-Based Awards. The Committee, in its sole discretion,
may grant or sell an award of a Restricted Stock Bonus, Restricted Stock
Purchase Right, Phantom Stock Unit, Restricted Stock Unit, Performance Share
Bonus, Performance Share Unit, or other stock-based award that is valued in
whole or in part by reference to, or is otherwise based on, the Fair Market
Value of the Company’s Common Stock (each, an “Other Stock-Based Award”). Each
Other Stock-Based Award shall be subject to a Stock Award Agreement which shall
contain such terms and conditions as the Committee shall deem appropriate,
including any provisions for the deferral of the receipt of any shares of Common
Stock, cash or property otherwise distributable to the Participant in respect of
the Stock Award. The terms and conditions of Other Stock-Based Awards may change
from time to time, and the terms and conditions of separate Other Stock-Based
Awards need not be identical, but each Other Stock-Based Award shall be subject
to the following provisions (either through incorporation of provisions hereof
by reference in the applicable Stock Award Agreement or otherwise):
          (i) Purchase Price. Other Stock-Based Awards may be granted in
consideration for past services actually rendered to the Company or an
Affiliate. The purchase price (if any) under each Other Stock-Based Award shall
be such amount as the Committee shall determine and designate in the applicable
Stock Award Agreement. To the extent required by Applicable Law, the purchase
price shall not be less than one hundred percent (100%) of the Fair Market Value
of the Common Stock subject to the Other Stock-Based Award on the date such
award is made or at the time the purchase is consummated, as applicable.
          (ii) Consideration.
          (A) The purchase price (if any) of Common Stock acquired pursuant to
Other Stock-Based Awards shall be paid either: (1) in cash or by check, or
(2) as determined by the Committee (and to the extent required by Applicable
Law, at the time of the grant): (v) by delivery to the Company of other shares
of Common Stock (subject to such requirements as may be imposed by the
Committee), (w) if there is a public market for the Common Stock at such time,
and to the extent permitted by Applicable Law, pursuant to a “same day sale”
program that results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds, (x) reduction of the Company’s liability to
the Participant, (y) by any other form of consideration permitted by law, but in
no event shall a promissory note or other form of deferred payment constitute a
permissible form of consideration, or (z) by some combination of the foregoing.

16



--------------------------------------------------------------------------------



 



          (B) Unless otherwise specifically provided in the Stock Award
Agreement, the purchase price of Common Stock acquired pursuant to any Other
Stock-Based Award that is paid by delivery to the Company of other Common Stock,
which Common Stock was acquired, directly or indirectly from the Company, shall
be paid only by shares of the Common Stock that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a
supplemental charge to earnings for financial accounting purposes). To the
extent required by Applicable Law, the Participant shall pay the Common Stock’s
“par value” solely in cash or by check.
          (C) Whenever a Participant is permitted to pay the exercise price of
any Other Stock-Based Award and/or taxes relating to the exercise thereof by
delivering Common Stock, the Participant may, subject to procedures satisfactory
to the Committee, satisfy such delivery requirements by presenting proof of
beneficial ownership of such Common Stock, in which case the Company shall treat
the Other Stock-Based Award as exercised or redeemed without further payment and
shall withhold such number of shares of Common Stock from the Common Stock
acquired under the Other Stock-Based Award. When necessary to avoid a
supplemental charge to earnings for financial accounting purposes, any such
withholding for tax purposes shall be made at the statutory minimum rate of
withholding.
          (iii) Vesting. The total number of shares of Common Stock subject to
each Other Stock-Based Award may, but need not, vest and/or become redeemable in
periodic installments that may, but need not, be equal. The Committee shall
determine the criteria under which shares of Common Stock under the each Other
Stock-Based Award may vest. The criteria may or may not include performance
criteria or Continuous Service. Shares of Common Stock acquired under each Other
Stock-Based Award may, but need not, be subject to a share repurchase right or
similar forfeiture feature in favor of the Company in accordance with a vesting
schedule to be determined by the Committee.
          (iv) Distributions. The distribution with respect to any Other
Stock-Based Award may be made in shares of Common Stock valued at Fair Market
Value on the redemption or exercise date, in cash, or partly in shares and
partly in cash, as the Committee shall in its sole discretion deem appropriate.
          (v) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
reacquire, and/or the Participant shall forfeit (as applicable), any or all of
the shares of Common Stock held by the Participant that have not vested as of
the date of termination on such terms and conditions as set forth in the Stock
Award Agreement.
          (vi) Transferability. Rights to acquire shares of Common Stock under
Other Stock-Based Award shall be transferable by the Participant only upon such
terms and conditions as are set forth in the applicable Stock Award Agreement,
as the Committee shall determine in its discretion. If the Stock Award Agreement
does not provide for

17



--------------------------------------------------------------------------------



 



transferability, then the shares subject to Other Stock-Based Award shall not be
transferable except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Participant may transfer an Other Stock-Based
Award to a trust established solely for the benefit of one or more family
members (as defined in the General Instructions to Form S-8 promulgated under
the Securities Act of 1933, or a successor to such instructions or such form) of
the Participant; provided that the Participant may not receive any consideration
for the transfer. All terms and conditions applicable to the Other Stock-Based
Award, including without limitation provisions relating to the termination of
the Participant’s Continuous Service, and the effect thereof, shall continue to
apply following a transfer made in accordance with this Section 8.2(vi).
Subsequent transfers of an Other Stock-Based Award transferred by a Participant
in accordance with this Section 8.2(vi) shall be prohibited, except by will or
by the laws of descent and distribution; provided that a transferee, where
applicable under the terms of the transfer from the Participant, shall have the
right previously held by the Participant to designate a Beneficiary.
IX. ISSUANCE OF SHARES.
          9.1. Availability of Shares. During the terms of the outstanding Stock
Awards, the Company shall keep available at all times the number of shares of
Common Stock required to satisfy such Stock Awards.
          9.2. Securities Law Compliance. The grant of Stock Awards and the
issuance of Common Stock pursuant to Stock Awards shall be subject to compliance
with all applicable requirements of federal, state and foreign law with respect
to securities. The Company shall use commercially reasonable efforts to obtain
from each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise, redemption or satisfaction of the Stock Awards;
provided, however, that this undertaking shall not require the Company to
register under the Securities Act or under any foreign law of similar effect the
Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after commercially reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock related to such Stock Awards unless
and until such authority is obtained.
          9.3. Proceeds. Proceeds from the sale of Common Stock pursuant to
Stock Awards shall constitute general funds of the Company.
X. MISCELLANEOUS.
          10.1. Vesting Generally. If the vesting of a Stock Award is based
solely on the Participant’s Continuous Service, the Stock Award will not fully
vest in less than three (3) years and if the vesting of a Stock Award is based
on the achievement of performance criteria, the Stock Award will not fully vest
in less than one (1) year.

18



--------------------------------------------------------------------------------



 



          10.2. Acceleration of Exercisability and Vesting. The Committee shall
have the power to accelerate exercisability and/or vesting of any Stock Award
only in the case of death, disability, retirement or Change of Control. Subject
to the prior sentence, the Committee shall have the power to accelerate the time
at which a Stock Award may first be exercised or the time during which a Stock
Award or any part thereof will vest in accordance with the Plan, notwithstanding
the provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.
          10.3. Clawback. The Company may provide in any Stock Award Agreement
that, upon the Committee’s discovery of facts that would be grounds for a
termination for Cause of a Participant’s Continuous Service, and regardless of
whether such discovery is made prior to or following a termination of Continuous
Service for any reason, the Committee may (in its sole discretion, but acting in
good faith) direct that the Company recover all or a portion of the Stock Award,
including any shares of Common Stock then held by the Participant as well as any
gain recognized by the Participant upon any sale of the shares of Common Stock
issued pursuant to the Stock Award. In no event shall the amount to be recovered
by the Company be less than any amount required to be repaid or recovered as a
matter of law. The Committee shall determine whether the Company shall effect
any such recovery or repayment (i) by seeking recovery or repayment from the
Participant, (ii) by reducing (subject to Applicable Law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Participant under any compensatory plan, program,
agreement or arrangement maintained by the Company or any of its Affiliates,
(iii) by withholding payment of future compensation (including the payment of
any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the otherwise applicable
compensation practices of the Company or any Affiliate, or (iv) by any
combination of the foregoing.
          10.4. Compliance of Performance Awards. Notwithstanding anything to
the contrary herein, any Stock Award granted under this Plan may, but need not,
be granted in a manner which may be deductible by the Company under Section
162(m) of the Code and, as applicable, compliant with the requirements of
Section 409A of the Code (such awards, “Performance-Based Awards”). A
Participant’s Performance-Based Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
performance period established by the Committee, which goals are approved
(i) while the outcome for that performance period is substantially uncertain and
(ii) during such period of time as permitted by Applicable Law. The performance
goals, which must be objective, shall be based upon one or more of the following
criteria: (i) consolidated earnings before or after taxes (including earnings
before one or more of the following: interest, taxes, depreciation and
amortization); (ii) net income; (iii) operating income; (iv) earnings per share;
(v) book value per share; (vi) return on stockholders’ equity; (vii) expense
management; (viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvement of profit margins; (xii) stock price; (xiii) market share; (xiv)
revenues or sales; (xv) costs and/or cost reductions or savings; (xvi) cash
flow; (xvii) working capital; (xviii) return on invested

19



--------------------------------------------------------------------------------



 



capital or assets; (xix) consummations of acquisitions or sales of certain
Company assets, subsidiaries or other businesses; (xx) funds from operations and
(xxi) pre-tax income . The foregoing criteria may relate to the Company, one or
more of its Affiliates or one or more of its divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) of the Code (or any successor section thereto)
and/or Section 409A of the Code, the performance goals may be calculated without
regard to extraordinary items. The Committee shall determine whether, with
respect to a performance period, the applicable performance goals have been met
with respect to a given Participant and, if they have, to so certify and
ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification is made by the Committee. The amount of the Performance-Based
Award actually paid to a given Participant may be less than the amount
determined by the applicable performance goal formula, at the discretion of the
Committee. The amount of the Performance-Based Award determined by the Committee
for a performance period shall be paid to the Participant at such time as
determined by the Committee in its sole discretion after the end of such
performance period; provided, however, that a Participant may, if and to the
extent permitted by the Committee and consistent with the provisions of Section
162(m) and/or Section 409A of the Code, elect to defer payment of a
Performance-Based Award.
          10.5. Stockholder Rights. No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to a Stock Award except to the extent that the Company
has issued the shares of Common Stock relating to such Stock Award or except as
expressly provided in a Stock Award Agreement.
          10.6. No Employment or Other Service Rights. Nothing in the Plan or
any instrument executed or Stock Award granted pursuant thereto shall confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Stock Award was granted or shall
affect the right of the Company or an Affiliate to terminate (i) the employment
of an Employee with or without notice and with or without cause, (ii) the
service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate or (iii) the service of a Director pursuant to
the Bylaws of the Company, and any applicable provisions of the corporate law of
the state or other jurisdiction in which the Company is domiciled, as the case
may be.
          10.7. Investment Assurances. The Company may require a Participant, as
a condition of exercising or redeeming a Stock Award or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of acquiring
the Common Stock; (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own

20



--------------------------------------------------------------------------------



 



account and not with any present intention of selling or otherwise distributing
the Common Stock; and (iii) to give such other written assurances as the Company
may determine are reasonable in order to comply with Applicable Law. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (1) the issuance of the shares of Common Stock under the
Stock Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws, and in
either case otherwise complies with Applicable Law. The Company may, upon advice
of counsel to the Company, place legends on stock certificates issued under the
Plan as such counsel deems necessary or appropriate in order to comply with
Applicable Laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
          10.8. Designation of a Beneficiary. The Committee may establish rules
pertaining to the designation by the Participant of a beneficiary who is to
receive any shares of Common Stock and/or any cash, or have the right to
exercise or redeem that Participant’s Stock Award, in the event of such
Participant’s death.
          10.9. Withholding Obligations. To the extent provided by the terms of
a Stock Award Agreement, the Participant may satisfy any federal, state, local,
or foreign tax withholding obligation relating to the grant, exercise,
acquisition or redemption of a Stock Award or the acquisition, vesting,
distribution or transfer of Common Stock under a Stock Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) tendering a cash payment; (ii) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant, provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law
(where withholding in excess of the minimum amount will result in a supplemental
charge to earnings for financial accounting purposes); or (iii) delivering to
the Company owned and unencumbered shares of Common Stock; provided, however,
that in the case of the tender of shares, that any such shares have been held by
the Participant for not less than six (6) months (or such other period as
established from time to time by the Committee in order to avoid a supplemental
charge to earnings for financial accounting purposes).
          10.10. Section 409A. Notwithstanding anything in the Plan to the
contrary, it is the intent of the Company that the administration of the Plan,
and the granting of all Stock Awards under this Plan, shall be done in
accordance with Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including any
guidance or regulations that may be issued after the effective date of this
Plan, and shall not cause the acceleration of, or the imposition of the
additional, taxes provided for in Section 409A of the Code. Any Stock Award
shall be granted, deferred, paid out or modified under this Plan in a manner
that shall be intended to avoid resulting in the acceleration of taxation, or
the imposition of penalty taxation, under Section 409A upon a Participant. In
the event that it is reasonably determined by the Committee that any amounts

21



--------------------------------------------------------------------------------



 



payable in respect of any Stock Award under the Plan will be taxable to a
Participant under Section 409A of the Code prior to the payment and/or delivery
to such Participant of such amounts under the applicable Stock Award Agreement
or will be subject to the acceleration of taxation or the imposition of penalty
taxation under Section 409A of the Code, the Company may either (i) adopt such
amendments to the Plan and related Stock Award, and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Stock Awards hereunder,
and/or (ii) take such other actions as the Committee determines necessary or
appropriate to comply with the requirements of Section 409A of the Code.
Notwithstanding anything to the contrary herein, if Participant is a “specified
employee” under Section 409A of the Code, then any payment(s) to the Participant
described herein upon his or her termination of continuous service that
(A) constitute “deferred compensation” to a Participant under Section 409A; (B)
are not exempt from Section 409A and (C) are otherwise payable within 6 months
after Participant’s termination of continuous service, shall instead be made on
the date 6 months and 1 day after such termination of continuous service, and
such payment(s) shall be increased by an amount equal to interest on such
payment(s) at a rate of interest equal to the Federal Funds Rate in effect as of
the date of termination of continuous service from the date on which such
payment(s) would have been made in the absence of this provision and the payment
date described in this sentence.
          10.11. Market Standoff Provision. If required by the Company (or a
representative of the underwriter(s)) in connection with the first underwritten
registration of the offering of any equity securities of the Company under the
Securities Act, for a specified period of time, the Participant shall not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any shares of the Common Stock acquired by the Participant
pursuant to a Stock Award, and shall execute and deliver such other agreements
as may be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose stop
transfer instructions with respect to such shares until the end of such period.
          10.12 De Minimis Cap. Notwithstanding any other provision of the Plan,
the Committee may grant Stock Awards that do not conform to the requirements of
the Plan so long as such Stock Awards do not exceed 10% of the shares authorized
for issuance under the Plan.
XI. ADJUSTMENTS UPON CHANGES IN STOCK.
          11.1. Capitalization Adjustments. In the event of any change in the
Common Stock subject to the Plan or subject to or underlying any Stock Award, by
reason of any stock dividend, stock split, reverse stock split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, exchange of
shares of Common Stock or other corporate exchange, or any distribution or
dividend to stockholders of Common Stock

22



--------------------------------------------------------------------------------



 



(whether paid in cash or otherwise) or any transaction similar to the foregoing,
the Committee shall, without liability to any person, make such substitution or
adjustment, if any, as it deems to be equitable to (i) the type, class(es) and
maximum number of securities or other property subject to the Plan pursuant to
the Share Reserve, the ISO Limit, and Section 5.3, (ii) the type, class(es) and
number of securities subject to option grants to Eligible Directors under
Section 7 of the Plan, (iii) the type, class(es) and number of securities or
other property subject to, as well as the exercise price, base price, redemption
price or purchase price applicable to, outstanding Stock Awards or (iv) any
other affected terms of any outstanding Stock Awards. Any determination,
substitution or adjustment made by the Committee under this Section 11.1, shall
be final, binding and conclusive on all persons. The conversion of any
convertible securities of the Company shall not be treated as a transaction that
shall cause the Committee to make any determination, substitution or adjustment
under this Section 11.1. Any actions taken under this Section 11.1 shall be made
in accordance with the applicable restrictions of Code Section 409A, including
without limitation such restrictions with regard to the adjustment of stock
options and stock appreciation rights that are considered exempt from Code
Section 409A.
          11.2. Adjustments Upon a Change of Control. In the event of a Change
of Control, then the Committee or the board of directors of any surviving entity
or acquiring entity may provide or require that the surviving or acquiring
entity shall: (1) assume or continue all or any part of the Stock Awards
outstanding under the Plan or (2) substitute substantially equivalent stock
awards (including an award to acquire substantially the same consideration paid
to the stockholders in the transaction by which the Change of Control occurs)
for those Stock Awards outstanding under the Plan. In the event any surviving
entity or acquiring entity refuses to assume or continue outstanding Stock
Awards or to substitute similar stock awards for those outstanding under the
Plan, then with respect to Stock Awards held by Participants whose Continuous
Service has not terminated, the Committee in its sole discretion and without
liability to any person may: (1) provide for the payment of a cash amount in
exchange for the cancellation of a Stock Award equal to the product of (x) the
excess, if any, of the Fair Market Value per share of Common Stock at such time
over the exercise or redemption price, if any, and (y) the total number of
shares then subject to such Stock Award; (2) continue the Stock Awards upon such
terms as the Committee determines in its sole discretion; (3) provide for the
issuance of substitute awards that will substantially preserve the otherwise
applicable terms of any affected Stock Awards (including any unrealized value
immediately prior to the Change of Control) previously granted hereunder, as
determined by the Committee in its sole discretion; or (4) notify Participants
holding Stock Awards that they must exercise or redeem any portion of such Stock
Award (including, at the discretion of the Committee, any unvested portion of
such Stock Award) at or prior to the closing of the transaction by which the
Change of Control occurs and that the Stock Awards shall terminate if not so
exercised or redeemed at or prior to the closing of the transaction by which the
Change of Control occurs. With respect to any other Stock Awards outstanding
under the Plan, such Stock Awards shall terminate if not exercised or redeemed
with respect to the vested portion of the Stock Award (and, at the discretion of
the Committee, any unvested portion of such Stock Award) at or prior to the
closing of the transaction by which the Change of Control occurs. In the event
of the dissolution or liquidation of the Company,

23



--------------------------------------------------------------------------------



 



unless the Board determined otherwise, all outstanding Stock Awards will
terminate immediately prior to the dissolution or liquidation of the Company. In
all cases, the Committee shall not be obligated to treat all Stock Awards, even
those that are of the same type, in the same manner. Any actions taken under
this Section 11.2 shall be made in accordance with the applicable restrictions
of Code Section 409A.
XII. AMENDMENT OR TERMINATION OF THE PLAN OR STOCK AWARDS.
          12.1. Term and Termination of the Plan. The Committee may suspend or
terminate the Plan at any time. Unless sooner terminated, the Plan shall
terminate on the day before the tenth (10th) anniversary of the earlier of the
date that the Plan is approved by the stockholders of the Company or the date
the Plan is adopted by the Board. No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.
          12.2. Amendment of the Plan and Stock Awards. The Committee at any
time, and from time to time, may amend the Plan, subject to the approval of the
Company’s stockholders to the extent such approval is necessary under Applicable
Law or is required by the terms of Section 6.17 or Section 8.1(iv) of the Plan.
The Committee at any time, and from time to time, may amend the terms of one or
more Stock Awards. It is expressly contemplated that the Committee may amend the
Plan and Stock Awards in any respect the Committee deems necessary or advisable
(i) to provide eligible Participants with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and deferred compensation and/or
(ii) to bring the Plan and/or Stock Awards granted under the Plan into
compliance with Applicable Law.
          12.3. No Material Impairment of Rights. Notwithstanding anything to
the contrary in the Plan, the amendment, suspension or termination of the Plan
and the amendment of outstanding Stock Awards, shall not materially impair
rights and obligations under any Stock Award granted while the Plan is in effect
except with the written consent of the Participant unless such amendment is
necessary pursuant to Section 10.10 hereof, in which case the Participant will
be deemed to have consented to the amendment by virtue of accepting the grant of
the Stock Award.
XIII. EFFECTIVE DATE OF PLAN.
          13.1 Effective Date. The Plan shall become effective as of the date
the Board approves the Plan, or such later date as is designated by the Board
(such date, as set forth on the first page of this Plan, the “Effective Date”),
subject to the approval of the Plan by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted by the Board.

24



--------------------------------------------------------------------------------



 



XIV. CHOICE OF LAW.
          14.1 Choice of Law. The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of laws rules.
[Revised 02/06/08]

25